 In the Matter of-BROWN FENCE AND WIRE COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE 1819Case No. 7-R-1751.-Decided July 20, 1944Mr. H. H. Foster,of Adrian, Mich., for the Company.dlr.Henry J. Murphy,of Detroit,, Mich., for the, I. A. M.Mr. S. P. Tobin,of Detroit, Mich., for the Iron Workers.Mr. David P. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of 'Ma-chinists, Lodge 1819, herein called the I. A. M., alleging that a q ies-tion affecting commerce had arisen concerning the representation-ofemployees of Brown Fence and Wire Company, Adrian, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert J.Weiner, Trial Examiner.Said hearing was held' at Adrian; Michigan, on June 13, 1944.The Company, the I. A. M., -and InternationalAssociation of Bridge, Structural and Ornamental Iron Workers,herein called the IronWorkers, appeared, participated and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing }are free from prejudicialerror and are hereby affirmed.All parties were ' afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrown Fence andWire Compaiiy,an Ohio corporation, is engagedin the manufacture and sale of seamless steel tubing, aluminum sheet,and woven iron fence.For, tliis purpose it operates a plant located,itAdrian,Michigan,with whichwe are concerned in this proceeding.57 N. L.R B., No 88..i485 486DECISIONS, OF NATIONAL LABOR RELATIONS BOARDDuring the 3 months',period ending March 31, 1944, total purchasesof raw materials for use at this plant were valued at approximately$793,000, of which about 99 percent originated in States other thanthe State of Michigan.During the same period, total sales of prod-ucts finished at this plant amounted in` value to -approximately$916,000, of which approximately 662/3 percent represents - shipmentsto points outside the State of Michigan.We find that the Company is 'engaged in commerce within ,themeaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge 1819,, is a labororganization affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Association of Bridge, Structural and OrnamentalIronWorkers, is a labor organization, affiliated with the AmericanFederation of Labor, 'admitting to membership 'employees of theCompany. 'III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated March'22, 1944, the I. A. M. requested recognitionfrom the Company as the collective bargaining representative of cer'tain of,its employees.The Company replied by letter dated March,25, 1944, refusing in effect, to grant such recognition, in the' absenceof evidence that the I. A. M. represents a substantial majority of itsemployees. ,'On September 1, 1942, the' Company, the Iron Workers, and itsLocal 641, executed a collective bargaining agreement covering, gen-erally, the Adrian plant's production and maintenance' employees.This contract provides for a term of 1 year and automatic renewalfrom year to year in the absence of a 4 months' notice to amend orterminate given by either party 1 prior to any anniversary date. In,1943 the contract was renewed for another year.The Iron Workerscontends that it is a bar to the instant proceeding. In view of thefact that the I. A. M. apprised the Company of its claim to' repre-sentation prior to the operative date of the renewal clause for thecurrent year, we find the contention of the Iron Workers to be with-out merit.23The Iron Workers and its Local 641 were considered in this contract as a single party,although both were separate signatories..F2We note from the record that the Adrian plant's employees who were members ofLocal 641, voted unanimously on April, 12,,:i944, 'to dissolve that organization and toaffiliate with the I. A. M.I -BROWN, FENCE AND! WIRE COMPANY''487,A statement of the Regional Director, introduced . into, evidence, at.the. hearing, indicates that'the I..A. M. represents a substantial num-ber of employees in the 'unit hereinafter found appropriate.'' ,We find that a question affecting commerce 'has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 -(6) and (7) of the Act.IIV.THE APPROPRIATE UNITThe parties agree that all production and maintenance employees,of the Company's Adrian plant, excluding foremen, supervisors whodo not use tools, instruments, or machinery, clerical. employees, tech-nicians, and erection, installation, and construction employees, con-stitute an appropriate unit.A disagreement exists with respect toemployees classified by the Company as, Supervisors, and shop time-keepers (dispatchers).Both labor organizations desire to includeSupervisors, whereas the Company desires to exclude them.TheI.A.M. seeks the inclusion of shop timekeepers (dispatchers),whereas the Iron Workers desires that they be excluded from the unit;the Company takes no position with respect to these employees.The record indicates that Supervisors normally have charge' ofgroups ranging from 10 to 25 employees and that they are expectedto make recommendations affecting the status of such employees'Wefind that Supervisors are supervisory employees within the meaningof our customary definition, and we shall exclude them.'Shop timekeepers (dispatchers) record the starting and finishingtime of various jobs performed in certain of the Adrian plant's-de-partments, as well as the quantity of work produced in these depart--ments.In addition to these duties, these employees make and keepother records, all of which are directed toward the determination ofcosts.Besides preparing these records, they are expected to see thatwork flows through the various departments to which they are assignedin a certain prescribed order.Although their work is clerical innature, most of their time is spent among the production' and main-tenance employees, and their duties have nothing to do with fixingthe rates of compensation for such employees.We shall include shop'We find that all production and maintenance -employees at theAdrian plant of 'the Company, including `shop timekeepers (dis-patchers), but excluding all other clerical employees; technicians, erec--8 The RegionalDirectorreported that-the I.A. M. submitted207 designation cards, ofwhich 109contained names identical with'names appearing upon the Company's pay roll ofMay 2, 1944. , This pay roll contained 310 narn,'..,The Iron Workersrelies upon its contract as evidence of its interest in this proceeding.The weight these recommendations are given depends uponthe' Company's appraisalof the jud'gmentof the particularsupervisor concerned.However, itis clear that themaking of recommendations is part of the duties:of, supervisors, r'I,0Matter of KaiserCompany,Inc., Iron and Steel Division,53 N. L. R.B. 880, and casescited therein.' OF NATIONALLABOR RELATIONS BOARDition, installation, and construction employees, foremen, supervisorswho do not use tools, instruments,' or machinery, Supervisors, and ,allother supervisory employees with authority to hire, promote, dis-charge, discipline; or' otherwise effect changes''in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propiiate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved. by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth- inthe Direction.DIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in, the NationalLabor Relations Board by Section 9 (c) of the National Labor Relations Act, and pursuant to Article III, Section 9, of- National Labor'Relations Board Rules and Regulations-Series 3, it is hereby,DIRECTED, that as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Brown Fenceand Wire Company, Adrian, Michigan, an election,by secret ballot,shall, be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article HI, Sections 10 and 11, of said Rules and Regulationsamong the employees in the unit, found 'appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this -Direction, including employees who did'not work during said pay-roll period because they were ill or on-vc cafion or temporarily laid off; and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be-represented by Inter-national Association of Machinists, Lodge 1819, affiliated with the'American Federation of Labor, or by International Association ofBridge, Structural and Ornamental Iron Workers, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither.MR. GERARD D. REIu Y took no part in the consideration of theabove Decision and Direction of Election.